In a proceeding to compel appellants to issue an interim operating certificate to, the individual petitioners authorizing them to operate the Ramapo General Hospital, the appeal (by permission) is from an order of the Supreme Court, Rockland County, dated December 15, 1975, which, inter alia, directed the issuance of such an interim operating certificate. Order affirmed, without costs or disbursements. Under all of the circumstances, the disposition made by Special Term accords with fairness, equity and justice. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.